                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA


JOHN STEPHEN ROUTT,                                     )
                                                        )
                        Plaintiff,                      )
                                                        )
v.                                                      )       Case No. 18-CV-439 JHP-JFJ
                                                        )
DUSTIN HANSFORD, Detention Officer,                     )
JOSHUA LANKFORD, Kitchen Supervisor,                    )
and ARAMARK CORPORATION,                                )
                                                        )
                        Defendants.                     )


                                      OPINION AND ORDER

        Before the Court is Plaintiff’s 42 U.S.C. § 1983 civil rights complaint (Dkt. # 1). Plaintiff

is an inmate at Lawton Correctional Facility. Dkt. 1, Complaint, at 4. He alleges Correctional

Officer Hansford slammed him against a wall and then placed him in lockdown for no reason.

Plaintiff further alleges Kitchen Supervisor Lankford and Aramark Corporation (Aramark) served

unsanitary food. Id. at 7. For the reasons discussed below, the Court will dismiss the claims

regarding lockdown and unsanitary food and grant leave to file an amended complaint.

I. Screening/Dismissal Standards

        Under the Prison Litigation Reform Act (PLRA), federal courts must engage in a

preliminary screening of cases in which prisoners seek redress from a government entity or officer.

See 28 U.S.C. § 1915A(a). The Court must identify any cognizable claim and dismiss any claim

which is frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b); 28

U.S.C. § 1915(e)(2)(B). To avoid dismissal for failure to state a claim, a complaint must present

factual allegations, assumed to be true, that “raise a right to relief about the speculative level.” Bell
Atlantic v. Twombly, 550 U.S. 544, 555 (2007). The complaint must contain “enough facts to state

a claim to relief that is plausible on its face.” Id. at 570. A court must accept all the well-pleaded

allegations of the complaint as true, and must construe the allegations in the light most favorable

to the plaintiff. Id. at 555. However, “when the allegations in a complaint, however true, could

not raise a [plausible] claim of entitlement to relief,” the cause of action should be dismissed. Id.

at 558. Twombly articulated the pleading standard for all civil actions. See Ashcroft v. Iqbal, 556

U.S. 662, 684 (2009). The Court applies the same standard of review for dismissals under 28

U.S.C. § 1915(e)(2)(B)(ii) that is employed for Fed. R. Civ. P. 12(b)(6) motions to dismiss for

failure to state a claim. Kay v. Bemis, 500 F.3d 1214, 1217-18 (10th Cir. 2007).

       A pro se plaintiff’s complaint must be broadly construed. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Haines v. Kerner, 404 U.S. 519, 520 (1972). The generous construction to be given the

pro se litigant’s allegations “does not relieve the plaintiff of the burden of alleging sufficient facts

on which a recognized legal claim could be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991). Notwithstanding a pro se plaintiff’s various mistakes or misunderstandings of legal

doctrines or procedural requirements, “if a court can reasonably read the pleadings to state a valid

claim on which the plaintiff could prevail, it should do so ….” Id. However, the Court need not

accept “mere conclusions characterizing pleaded facts.” Bryson v. City of Edmond, 905 F.2d 1386,

1390 (10th Cir. 1990); see also Twombly, 550 U.S. at 555 (“While a complaint attacked by a Rule

12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation to

provide the grounds of his entitlement to relief requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.”) (quotations and citations

omitted)). Nor will the Court “supply additional factual allegations to round out a plaintiff’s


                                                   2
complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997).

II. Screening the Complaint

       Plaintiff asserts three claims under 42 U.S.C. § 1983. He alleges: (Count I) Defendant

Hansford applied excessive force; (Count II) Defendant Hansford placed Plaintiff in solitary

confinement without due process; and (Count III) Defendants Lankford and Aramark served

Plaintiff unsanitary meat. Dkt. 1, Complaint, at 3-6. In his prayer for relief, Plaintiff seeks $25,000

in compensatory damages; $25,000 in nominal damages; and $1 million in punitive damages. Id.

at 6. The Court will address each Count below.

       a. Count I: Excessive Force Claim Against Defendant Hansford

       In Count I, Plaintiff alleges the prison assigned Defendant Hansford to escort him from the

medical unit to the housing pod on November 20, 2016. Dkt. 1, Complaint, at 4. As they were

walking down a hallway, Hansford allegedly twisted Plaintiff’s arm and slammed him into a wall

twice. Id. At some point two other officers approached the area, and Plaintiff stopped to talk to

them. Id. Thereafter, the officers allegedly joined Hansford in restraining Plaintiff. Id. He

contends they twisted his arms behind his back, marched him to his cell, swung him forward, and

shoved him inside. Id. at 5. The movement purportedly hurt Plaintiff’s neck, back, and shoulder.

Id. Plaintiff alleges he was simply walking back to his housing pod and did “nothing for force to

be used.” Id. at 4. He believes Hansford used force “in a malicious and sadistic manner” to inflict

harm and impose a punishment. Id. at 4-5.

       This is not the first time Defendant filed suit based on the above occurrences. On November

13, 2017, he filed a Civil Rights Complaint against different guards involved in the incident. See


                                                  3
Routt v. Harris, 17-CV-020 JED-JFJ. The original Complaint described the same events but

referred to the primarily wrongdoer (Hansford) as a “male detention officer.” Dkt. 1 in 17-CV-

020, Complaint, at 5-6. A few weeks after filing the original Complaint, Plaintiff identified the

officer as Dustin Hansford and filed a motion to assert additional claims against him. Dkt. 5 in 17-

CV-020, Mnt to Supplement. The Court granted the motion and directed Plaintiff to file an

amended complaint by March 17, 2017. Dkt. 6 in 17-CV-020, Order. Plaintiff failed to comply,

and the case proceeded against the existing defendants. On January 22, 2018, when the case was

ready for a dispositive ruling, Plaintiff filed a second motion to add Hansford as a Defendant. Dkt.

47 in 17-CV-020, Mnt for Joinder of Party. By an Opinion and Order entered May 25, 2018, this

Court denied the second motion and dismissed the claims against the remaining defendants. Dkt.

52 in 17-CV-020, Opinion. By a Mandate issued April 12, 2019, the Tenth Circuit affirmed the

dismissal. Dkt. 65 in 17-CV-020, UCCA Mandate.

       On this record, it is not entirely clear that Plaintiff can renew his claims against Hansford

in this proceeding. However, preclusion principles must be raised as an affirmative defense, and

there is nothing on the face of the complaint that would permit the Court to sua sponte dismiss on

that basis. See Keller Tank Servs. II, Inc. v. Comm’r of Internal Revenue, 854 F.3d 1178, 1193

(10th Cir. 2017) (preclusion principles must be raised as an affirmative defense); Fogle v. Pierson,

435 F.3d 1252, 1258 (10th Cir. 2006) (“A complaint may be dismissed sua sponte under § 1915

based on an affirmative defense only when the defense is obvious from the face of the complaint

and no further factual record is required to be developed.”) (quotations omitted). The Court will

therefore screen the merits of Count I under 28 U.S.C. § 1915 and Fed. R. Civ. P. 12(b)(6).




                                                 4
       To succeed on his excessive force claim, the “plaintiff must show (1) that the alleged

wrongdoing was objectively harmful enough to establish a constitutional violation; and (2) that

defendants acted with a sufficiently culpable state of mind.” Norton v. The City Of Marietta, 432

F.3d 1145, 1154 (10th Cir. 2005). “The objective component ... is contextual and responsive to

contemporary standards of decency. The subjective element ... turns on whether force was applied

in a good faith effort to maintain or restore discipline or maliciously and sadistically for the very

purpose of causing harm.” Smith v. Cochran, 339 F.3d 1205, 1212 (10th Cir. 2003) (quotations

omitted). The wrongdoing here satisfies both elements: Plaintiff alleges Hansford slammed him

into a wall multiple times with a sadistic intention to cause pain. Count I therefore survives initial

review under 28 U.S.C. § 1915.

       b. Count II: Due Process Claim Against Defendant Hansford

       Count II addresses Plaintiff’s placement in lockdown. Dkt. 1, Complaint, at 7. On

November 20, 2016 - the same day cited above - Defendant Hansford alleged placed Plaintiff on a

72-hour lockdown.      Id.   Hansford accused Plaintiff of hindering a prison employee in the

performance of his duties. Id. Hansford allegedly failed to issue a misconduct report or written

notice, and Plaintiff was not afforded a hearing. Id. Plaintiff contends the placement violated his

Due Process rights under the Fifth and Fourteenth Amendments. Id.

       Like Count I, Count II bears a striking resemblance to a claim Plaintiff raised in his earlier

proceeding. There, Plaintiff alleged Officer Brown “arbitrarily and capriciously” punished him by

placing him on lockdown for 72 hours for an “employee hindering” violation. Dkt. 1 in 17-CV-

020, Complaint, at 7. Plaintiff argued Officer Brown failed to provide notice or a hearing on the

alleged violation. Id. This Court determined Plaintiff failed to state a claim against Brown, and


                                                  5
the Tenth Circuit affirmed. Dkt. 52 in 17-CV-020, Opinion, at 21; Dkt. 65 in 17-CV-020, UCCA

Mandate.

       For purposes of this proceeding, the Court assumes the incidents are separate and Plaintiff

is not trying to reassign liability to a new defendant. Nevertheless, the Tenth Circuit’s ruling is

instructive on whether the facts state a claim. In affirming the original dismissal, the Tenth Circuit

noted Officer Brown issued the violation after Plaintiff argued with him and took food from another

inmate’s tray. See Routt v. Howard, 2019 WL 994517, at *5 (10th Cir. Mar. 1, 2019). The Tenth

Circuit found there was no evidence of intent or that Brown exaggerated his response to the

incident, and the response was reasonably related to the Jail’s interest in maintaining security. Id.

The instant Complaint is similarly devoid of any facts that demonstrate Hansford improperly

imposed discipline. In fact, the circumstances surrounding the lockdown are entirely unclear.

Plaintiff has not explained why Hansford believed Plaintiff was hindering employee performance

or when Hansford placed Plaintiff in lockdown. Therefore, Count II fails to state a claim upon

which relief can be granted.

       c. Count III: Conditions of Confinement Claim Against Lankford and Aramark

       Count III appears to raise an Eighth Amendment claim based on Plaintiff’s conditions of

confinement.    Between August 15, 2016 and November 2, 2017, Plaintiff alleges Kitchen

Supervisor Joshua Lankford and Aramark served unsanitary meat. Dkt. 1, Complaint, at 7. The

meat allegedly came from a package labelled: “Mechanically Separated Chicken, Soaked in

Ammonia, Not for Human Consumption.” Id. Plaintiff contends the meat has no nutritional value,

contains chemicals, and constitutes a “poison to the human body.” Id




                                                  6
       As with Count I, Plaintiff appears to have raised, and then abandoned, Count III in the

earlier proceeding. See Dkt. 1, Complaint in 17-CV-020. Notwithstanding any preclusion issues,

however, Count III does not state a cognizable claim. To successfully challenge his conditions of

confinement, a plaintiff must point to a deprivation that denies “the minimal civilized measure of

life’s necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). The alleged deprivation must

be objectively serious, such that it leads to “lead to deprivations of essential food, medical care, …

sanitation … or other conditions intolerable for prison confinement.” Id. The prison official must

also “have a sufficiently culpable state of mind.” Craig v. Eberly, 164 F.3d 490, 495 (10th

Cir.1998) (quotations omitted) (setting out the two-part test).

       The mere fact that a food item is unappetizing or lacks nutrition does not implicate the

Constitution. See Ramos v. Lamm, 639 F.2d 559, 570-71 (10th Cir. 1980). Rather, the food must

“present an immediate danger to the health and well being of the inmates who consume it.” Id. A

food-deprivation claim depends on the particular facts of each situation, including the

circumstances and duration of the challenged food service. See Despain v. Uphoff, 264 F.3d 965,

974 (10th Cir. 2001). Although the Tenth Circuit has not analyzed the issue, most courts have held

that prison officials do not violate the Constitution simply by serving meat labelled “not for human

consumption.” See Balcar v. Smith, No. 17-5159, 2017 WL 3613479, at *2 (6th Cir. July 17, 2017);

Pratt v. Cox, 2012 WL 7214076, at *7 (D. Nev. Dec. 19, 2012); Cerrone v. Camden Cty. Jail, 2017

WL 626710, at *1 (D.N.J. Feb. 15, 2017); Ortega v. Felker, 2010 WL 597140, at *10 (E.D. Cal.

Feb. 17, 2010); Marshall v. Bazzle, 2009 WL 2858999, at *6 (D.S.C. Aug. 27, 2009). This is

particularly true where the label appeared on one item, but other food was not entirely withheld.

See, e.g., Balcar, 2017 2017 WL 3613479, at *2 (“This is not a case where food and nutrition were


                                                  7
withheld entirely, which can be a violation of the Eighth Amendment.”).

        In this case, it does not appear the chicken caused any health issues or that other food was

entirely withheld, such that the chicken represented Plaintiff’s only option. The facts also fail to

demonstrate Lankford had a sufficiently culpable state of mind. And, even if Plaintiff could clear

those hurdles, he cannot state a claim against Aramark without demonstrating the alleged violation

resulted from some corporate policy or procedure. See Myers v. Oklahoma Cnty Bd. of Cnty.

Comm’rs, 151 F.3d 1313, 1316 (10th Cir. 1998) (To succeed in a § 1983 action against a corporate

entity, the plaintiff must prove that the corporate employee or agent committed a constitutional

violation and that the violation was a direct result of some policy or custom of the corporation).

For these reasons, Count III fails to state a claim upon which relief can be granted.                 III.

Opportunity to Amend

        The Tenth Circuit has counseled that pro se litigants should be given a reasonable

opportunity to “remedy defects potentially attributable to their ignorance of federal law.”

Reynoldson v. Shillinger, 907 F.2d 124, 126 (10th Cir. 1990). The opportunity to amend the

complaint should be granted unless amendment would be futile. Hall v. Bellmon, 935 F.2d 1106,

1109 (10th Cir. 1991). In other words, “if it is at all possible that the party against whom the

dismissal is directed can correct the defect in the pleading or state a claim for relief, the court should

dismiss with leave to amend.” Reynoldson, 907 F.2d at 126.

        Applying this standard, the Court will dismiss Counts II and III without prejudice, but

permit Plaintiff to file an amended complaint to cure the deficiencies identified herein. Plaintiff is

cautioned that “[a]ny amended complaint supersedes the original complaint and renders the original

complaint of no legal effect.” Franklin v. Kansas Dep’t of Corr., 160 F. App'x 730, 734 (10th Cir.


                                                    8
2005). Therefore, Plaintiff must reincorporate the Count I allegations in any amended complaint

to preserve that claim. If Plaintiff declines to timely file an amended complaint or files an amended

complaint that similarly fails to state a cognizable claim, the Court will dismiss the case without

further notice.

       ACCORDINGLY, IT IS HEREBY ORDERED that:

       1.         Counts II and III are dismissed without prejudice for failure to state a

                  claim upon which relief can be granted.

       2.         Plaintiff may file an amended complaint no later than May 27, 2019, curing the

                  deficiencies identified herein.

       3.         If Plaintiff declines to file an amended complaint by the specified deadline, or files

                  another deficient complaint, this case will be dismissed for failure to state a

                  claim upon which relief may be granted.

       4.         The Clerk of Court shall send Plaintiff a blank civil rights complaint (form PR-

                  01), marked “Amended” and identified as Case No. 18-CV-439 JHP-JFJ.

       DATED this 24th day of April 2019.




                                                     9
